Exhibit 10.1

EXECUTIVE EMPLOYMENT CONTRACT

MADE this 24th day of March 2014, by and between CNB Financial Corporation, a
Pennsylvania business corporations and CNB BANK, a state banking institution
organized under the laws of the Commonwealth of Pennsylvania, with principal
office at One South Second Street, P.O. Box 42, Clearfield, Pennsylvania, 16830,
(hereinafter collectively referred to as “CNB”);

 

   A                N                D   

BRIAN W. WINGARD., an adult individual, residing at 307 Walnut Street,
Curwensville, Pennsylvania, 16833, (hereinafter “MR.WINGARD”).

WHEREAS, MR.WINGARD has been employed by CNB as a Executive; and,

WHEREAS, the Parties wish to memorialize their contractual relationship.

NOW WITNESSETH:

The Parties for themselves, their heirs, successors and assigns, in
consideration of their mutual promises contained herein, intending to be legally
bound, hereby agree to the following terms and conditions.

1. PRIOR AGREEMENTS: The Parties terminate all prior employment agreements,
verbal or written, between them effective on the date hereof.

2. EMPLOYMENT: CNB will employ MR.WINGARD as a Senior Vice President and Chief
Financial Officer at CNB BANK and as Principal Accounting Officer at CNB
Financial Corporation, MR.WINGARD agrees to serve in that capacity. MR.WINGARD
promises that during the term of this Agreement he shall dedicate his full time,
attention and energies to his employment with CNB. MR.WINGARD further promises
that he will report to CNB’s President and CEO, carry out his decisions and
otherwise abide by and enforce the policies of CNB.



--------------------------------------------------------------------------------

MR.WINGARD shall also perform such other reasonable duties as may hereafter be
assigned to him by CNB consistent with his abilities and position, including but
not limited to services to CNB’s parent CNB Financial Corporation and its other
subsidiaries.

MR.WINGARD will not engage in any other employment during the term of this
Agreement, nor shall he engage in self-employed activities.

MR.WINGARD also recognizes that CNB’s success and recognition depend on his
involvement with charitable and social organizations. In this regard, MR.WINGARD
agrees to engage in such social and charitable activities or organizations as
are consistent with his personal responsibilities and with his position with
CNB.

MR.WINGARD shall also comply with all other CNB procedures and polices now or
hereafter in effect.

MR.WINGARD further agrees that he and the members of his family shall comport
themselves at all times in a manner that reflects upon CNB in a positive
fashion.

3. TERM: The term of this Agreement shall be for three (3) years commencing on
1st day of January,2014 and ending on December 31, 2017, unless terminated
sooner pursuant to the other provisions of this Agreement.

The Parties agree that this contract shall automatically renew itself for
successive terms of one (1) year unless either party gives the other ninety
(90) days written notice of his or its intent not to renew the contract prior to
the end of the then current term.

 

2



--------------------------------------------------------------------------------

However, the provisions of paragraphs 6 and 7 shall continue inforce and in
accordance with the provisions therein and shall survive the expiration or
terminatation of the term of employment.

4. COMPENSATION: MR.WINGARD’s shall be paid a base salary to be established
annually by the Board of Directors. MR. WINGARD may also receive such annual
increases, stock, stock rights and bonuses as may from time to time be awarded
by the Board of Directors.

CNB will also provide MR. WINGARD with a family membership at Eagles Ridge Golf
Club.

5. OTHER BENEFITS: MR. WINGARD shall participate in CNB’s retirement plan,
health insurance plan, life insurance plan and receive such other benefits as
CNB from time to time may provide to its employees.

MR. WINGARD shall also be entitled to 22 days paid vacation time off as he may
reasonable and actually require, both of which are upon condition that,
consistent with the past practice of senior executives at CNB and upon condition
that, in the opinion of the Board of Directors the amount and timing of his
vacation does not unreasonably interfere with or detract from the fulfillment of
his duties under this agreement.

MR. WINGARD shall be entitled to breavement and such other employee benefits as
now or hereafter granted by CNB’s personnel policies.

6. CONFIDENTIAL INFORMATION: MR. WINGARD acknowledges and agrees that as an
inducement to CNB to employ him and enter this written contract with him, that
he shall not disclose, directly or indirectly, intentionally or unintentionally,
during the term of this contract or at any time after its termination, any of
CNB’s proprietary information, financial

 

3



--------------------------------------------------------------------------------

information or reports, account information, customer lists, customer
information, policies, pricing, strategy, codes, strategic plan, plans for
expansion or business development or other information of a confidential nature
(hereinafter referred to as “Confidential Information”), whatsoever regarding
CNB without first obtaining the prior, written consent from CNB’s Chairperson of
the Board that such disclosure is authorized. Communications with CNB’s
employees, customers and business relations are excepted from the foregoing
prohibition during the term of this Agreement to the extent that such
communications are consistent with MR. WINGARD’s duties.

Confidential Information shall include all information recorded, memorialized or
communicated in any form whether written, printed, verbal, video, photographic,
electronic, magnetic, digital or otherwise. This shall also include such
confidential information as MR. WINGARD may have memorized or remembered
notwithstanding Pennsylvania or other law to the contrary.

Upon termination of this contract for any reason, MR. WINGARD promises that he
shall promptly return to CNB or its designated representative any Confidential
Information, automobile, insurance cards, owner’s cards, keys, credit cards, or
other CNB property, in his possession.

MR. WINGARD further promises that he will not take, keep, or record copies,
duplications or reproductions of the Confidential Information or other property
subject to this Agreement after termination of this Agreement.

7. COVENANT NOT TO COMPETE: As additional consideration to CNB for entering this
Agreement, and for granting the severance benefits described in paragraph 8
below which are a new benefit, MR. WINGARD covenants that he shall not compete
against CNB, its parent, affiliates or subsidiaries, either directly or
indirectly, by taking employment, gratuitously

 

4



--------------------------------------------------------------------------------

assisting or serving as an independent contractor, consultant, partner, director
or officer with a competitor of CNB, or starting his own business which would
compete directly or indirectly with CNB, or have a material interest in any
business, corporation, partnership, LLC, savings and loan, bank, financial
institution, brokerage, or other venture which competes directly or indirectly
with CNB while he is employed by CNB and until the earlier of the following:
(i) the expiration of a period of three (3) years following the date on which
MR. WINGARD is last employed by CNB or (ii) the date of a change in control of
CNB, as defined in Section 8. For the purpose of defining and enforcing this
covenant, CNB’s competitors will be identified at the time it seeks enforcement
of this covenant. This determination shall be based on CNB’s market area and
CNB’s plans for expansion or acquisition into other market areas at the time
enforcement of this covenant is sought.

The Parties also agree that indirect competition shall include the instances
stated above but involving MR. WINGARD’s spouse or children.

The Parties further agree that MR. WINGARD’s covenant not to compete shall apply
in the event of his regular retirement or voluntary termination of his
employment hereunder. MR. WINGARD agrees in this regard that the security
provided by this Agreement is adequate consideration for his covenant not to
compete.

MR. WINGARD agrees that the relevant public policy and legal aspects of
covenants not to compete have been discussed with him and that every effort has
been made to limit the restrictions placed upon MR. WINGARD to those that are
reasonable and necessary to protect CNB’s legitimate interests. MR. WINGARD
acknowledges that, based upon his education, experience, and training, the
non-compete and non-solicitation provisions of this Section 7 will not prevent
MR. WINGARD from earning a livelihood and supporting MR. WINGARD and his family
during the relevant time period.

 

5



--------------------------------------------------------------------------------

The existence of a claim, charge, or cause of action by MR. WINGARD against CNB
or any of its affiliates shall not constitute a defense to the enforcement by
CNB of the foregoing restrictive covenants, but such claim, charge, or cause of
action shall be litigated separately.

If any restriction set forth in this Section 7 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of actitives or in too broad a
geographic area, the court is hereby expressly authorized to modify this
Agreement or to interpret this Agreement to extend only over the maximum period
of time, range of actitives, or geographic areas as to which it may be
enforceable.

8. SEVERANCE PAY: If MR. WINGARD’s employment is terminated without cause,
whether or not a change in control of CNB has occurred, MR. WINGARD shall be
entitled to severance benefits equal to 2.50 times his base salary for the year
in which his employment ends plus 2.50 times the average of MR. WINGARD’s
incentive pay bonuses for the three (3) years preceding the year in which his
employment is terminated hereunder. This severance pay shall be tendered to MR.
WINGARD in cash in lump sum following the end of his employment with CNB.
Mr. WINGARD shall also be entitled to this severance pay if he voluntarily
terminates his employment with CNB after a change in control for any of the
following reasons after providing CNB notice within ninety (90) days of the
occurrence of the event and a thirty (30) day opportunity to cure:

 

  A. Reduction in title or responsibilities;

 

  B. Assignment of duties or responsibilities inconsistent with MR. WINGARD’S
status as Senior Vice President and Chief Financial Officer;

 

  C. A reduction in salary or other benefits; and, or,

 

  D. Reassignment to a location greater than 25 miles from the location of MR.
WINGARD’s office on the date of change and control.

 

6



--------------------------------------------------------------------------------

For the purposes of this Agreement, a “change in control” shall include but not
be limited to the following:

 

  1. Sale of all or substantially all of CNB’s or CNB Financial Corporation’s
stock;

 

  2. Sale of all or substantially all of CNB’s or CNB Financial Corporation’s
assets;

 

  3. Acquisition by a third party or group acting in concert of stock sufficient
to elect a majority of directors to the Board of CNB or CNB Financial
Corporation; or,

 

  4. Ownership of more than 50% of CNB Financial Corporation stock by a single
person or entity or more than one person or entity acting as a group.

Notwithstanding anything in this Agreement to the contrary, it will be a
condition to MR. WINGARD’s right to receive any severance benefits under this
Section 8 that he execute and deliver to CNB no later than fifty-three (53) days
following the date of termination and not revoke a release of claims in favor of
CNB in the form as may be reasonably prescribed by CNB. Severance payments and
benefits will commence following the expiration of the sixty (60) day period
following termination of employment, provided that MR. WINGARD has executed and
delivered and not revoked the release no later than fifty-three (53) days
following the date of termination and such release is effective upon the
sixtieth (60th) day following termination of employment.

A form of the release which MR. WINGARD will be required to sign in order to
receive the foregoing benefits is attached hereto incorporated in this Agreement
as Exhibit A, and MR. WINGARD hereby expressly approves it.

 

7



--------------------------------------------------------------------------------

9. TERMINATION: This Agreement may be terminated on the occurrence of any of the
following events and if terminated under this paragraph, MR. WINGARD shall not
be entitled to severance benefits under Paragraph 8:

 

  A. The execution of a written agreement between CNB and MR. WINGARD to
terminate this Agreement;

 

  B. MR. WINGARD’s death;

 

  C. MR. WINGARD’s breach of any term or condition of this Agreement;

 

  D. MR. WINGARD’ s failure or refusal to comply with such reasonable policies,
directions, standards and regulations that CNB may establish from time to time;

 

  E. MR. WINGARD’s inability to fully and competently perform his duties
hereunder for a period of 180 continuous days due to physical, mental or
psychological illness, injury or condition; or,

 

  F. MR. WINGARD ceases to qualify for his offices and responsibilities under
this Agreement pursuant to any statute or regulation, now or hereafter issued by
the United States of America, the Federal Reserve, the Office of the Comptroller
of Currency, the Pennsylvania Department of Banking or other regulatory agency
or body duly invested with authority over CNB, its parent or affiliate(s).

10. NOTICES: All notices or communications required by or bearing upon this
Agreement or between the Parties shall be in writing and sent by First Class
Mail to the Parties as follows unless otherwise specified above:

 

CNB Financial Corporation       Brian W. Wingard CNB Bank       307 Walnut
Street Attention: President and CEO       Curwensville, PA 16833 One South
Second Street, P.O. Box 42       Clearfield, PA 16830      

11. NON-ASSIGNMENT: The Parties acknowledge the unique nature of services to be
provided by MR. WINGARD under this Agreement, the high degree of responsibility
borne by him and the personal nature of his relationship to CNB’S Board of
Directors, CNB’s Executive Officers, its other employees and customers.
Therefore, the Parties agree that MR. WINGARD may not assign this Agreement.

12. ARBITRATION: The Parties agree that all disputes or questions arising under
this Agreement or because of their employment relationship shall be submitted to
arbitration by

 

8



--------------------------------------------------------------------------------

three {3) arbitrators. Each Party shall select one (1) arbitrator, and then
those two (2) arbitrators shall select a third (3) arbitrator. The arbitrators’
decision need not be unanimous. Arbitration shall be conducted at a private
location in Clearfield County convenient to the parties. The arbitrators must
reach and give notice of their decision within five (5) days after completion of
an arbitration. The Pennsylvania Uniform Arbitration Act, 42 Pa.C.S.A. §57301 et
sec. shall govern arbitrations hereunder. CNB shall compensate the arbitrators
and stenographer if used. CNB shall also pay for the arbitration room. Each
party shall pay their attorney fees and other costs.

13. LIMITATION ON PAYMENTS: In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to MR. WINGARD
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Section 13, would be subject to the excise tax imposed by Section 4999 of the
Code, than MR. WINGARD’s severance benefits shall be either:

 

  A. delivered in full (the “Full Amount”), or

 

  B. delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the excise tax under Section 4999 of the
Code (the “Reduced Amount”).

MR. WINGARD shall only be entitled to delivery of the Full Amount if, on an
after-tax basis after taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, payment of the
Full Amount would result in MR. WINGARD receiving an amount equal to or greater
than 110% of the Reduced Amount. If MR. WINGARD is entitled to receive the
Reduced Amount, the payments and/or benefits to be provided under this Agreement
shall be reduced, but not below zero, by first reducing or eliminating those
payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments. Unless CNB and MR. WINGARD otherwise agree in
writing, any determination required under this

 

9



--------------------------------------------------------------------------------

Section 13 shall be made in writing by CNB’s independent public accountants,
whose determination shall be conclusive and binding upon CNB and MR. WINGARD for
all purposes. For purposes of making the calculations required by this
Section 13, the accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. CNB and MR. WINGARD shall furnish such information and documents as the
accountants may reasonably request in order to make a determination under this
Section. CNB shall bear all costs the accountants may reasonably incur in
connection with any calculations contemplated by this Section 13.

14. COMPLIANCE WITH SECTION 409A OF THE CODE: MR. WINGARD and CNB acknowledge
that each of the payments and benefits promised to MR. WINGARD under this
Agreement must either comply with the requirements of Section 409A of the Code
(“Section 409A”), and the regulations thereunder or qualify for an exception
from compliance. To that end, MR. WINGARD and CNB agree that the payment
described in section 8 is intended to be excepted from compliance with
Section 409A as a short-term deferral pursuant to Treasury Regulation
Section 1.409A-1(b)(4).

In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation Section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred to and
paid on the later of the date sixty (60) days after MR. WINGARD’s earliest
separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)) and, if MR. WINGARD is a specified employee (within the
meaning of Treasury Regulation Section 1.409A-1(i)) on the date of his
separation from service, the first day of the

 

10



--------------------------------------------------------------------------------

seventh month following MR. WINGARD’s separation from service. Furthermore, this
Agreement shall be construed and administered in such manner as shall be
necessary to effect compliance with Section 409A.

15. INJUNCTIVE RELIEF: MR. WINGARD acknowledges and accepts that his compliance
with his Agreements in Sections 6, 7 and/or 8 is an integral part of the
consideration to be received by CNB and is necessary to protect the equity
value, business and goodwill and other proprietary interests of CNB. MR. WINGARD
acknowledges that a breach of his Agreements in Sections 6, 7 and/or 8 will
result in irreparable and continuing damage to CNB and the business of CNB for
which the remedies at law will be inadequate, and agrees that, in the event of
any breach of the aforesaid Agreements, CNB and its successors and assigns shall
be entitled to seek injunctive relief and to any such other and further relief
as may be proper.

16. ENFORCEABILITY: If any provision of this Agreement shall be found by a court
with proper jurisdiction to be invalid or unenforceable, in whole or in part,
then such provision shall be deemed to be modified, narrowed, or restricted only
to the limited extent and in the manner necessary to render the same valid and
enforceable, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified, narrowed, or restricted.

17. GENERAL PROVISIONS:

 

  A. This Agreement shall be governed by the laws of Pennsylvania;

 

  B. In construing or interpreting this Agreement, “CNB” and “MR. WINGARD” shall
mean, wherever applicable, the singular or plural, the masculine or the
feminine, individual, individuals, partnership or corporation, as the case may
be;

 

  C. This Agreement represents the sole agreement of the parties on these
subjects and supersedes all prior communications, representations and
negotiations, whether oral or written;

 

11



--------------------------------------------------------------------------------

  D. This Agreement can only be modified or amended by the prior written consent
of both parties hereto;

 

  E. Jurisdiction and venue shall rest in the Court of Common Pleas of
Clearfield, Pennsylvania, for all suits, claims and causes of action whatsoever;

 

  F. Failure by either Party to pursue remedies or assert rights under this
Agreement shall not be construed as waiver of that party’s rights or remedies,
nor shall a party’s failure to demand strict compliance with the terms and
conditions of this Agreement prohibit or estop that party from insisting upon
strict compliance in the future; and

 

  G. The Parties deem that the terms of this Agreement are unique, and in
addition to their other rights and remedies at law, and at equity, either Party
shall have the right to specifically enforce the terms of this Agreement.

 

  H. This Agreement shall bind the Parties’ heirs, successors, representatives,
related corporations and assigns.

 

  I. Notwithstanding anything herein contained to the contrary, and payment to
MR. WINGARD by CNB, whether pursuant to this Agreement or otherwise, are subject
to and conditioned upon their compliance with Section 18(k) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1828(k), and any regulations
promulgated thereunder.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date written
above for the purposes herein contained.

CNB Financial Corporation

 

By:  

/s/ Joseph B. Bower, Jr.

        Joseph B. Bower, Jr., President      

CNB BANK

   

MR. WINGARD

By:  

/s/ Joseph B. Bower, Jr.

    By:  

/s/ Brian W. Wingard

  Joseph B. Bower, Jr., President       Brian W. Wingard

 

12